Citation Nr: 0300585	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1985 and from January 1988 to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in St. Louis, Missouri (RO).  The Board remanded this 
matter to the RO in June 2000 for the issuance of a 
Statement of the Case.  The RO complied with the remand 
instructions and has returned the case to the Board for 
further appellate review.

The issue of entitlement to an increased evaluation for a 
left knee disability was previously prepared for appellate 
review.  In an October 2002 rating decision, the RO 
increased the assigned evaluation to 20 percent.  In a 
statement received from the veteran later that month, he 
wrote that he was satisfied with the currently assigned 
left knee evaluation.  Accordingly, that issue is no 
longer before the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence of record contains no current diagnosis 
of right ear hearing loss for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the veteran was informed of the evidence needed to 
substantiate his claim by means of the December 1997 
rating decision and the June 2000 Statement of the Case.

In the rating decision, the veteran was informed of the 
basis for the denial of his claim and was informed 
specifically of the requirements for service connection 
for hearing loss.  In the Statement of the Case, the RO 
notified the veteran of all regulations pertinent to his 
claim, informed him of the reasons for the denial, and 
provided him with additional opportunity to present 
evidence and argument in support of his claim.  Therefore, 
the Board finds that the rating decision and Statement of 
the Case provided to the veteran specifically satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO provided the veteran with a VA examination and a 
personal hearing, and obtained private and VA treatment 
records.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

According to the law, service connection will be granted 
if it is shown that a veteran has a disability resulting 
from an injury or disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2002).

In relation to the current appeal, an October 1997 VA 
examination found an average decibel loss of 8 and speech 
recognition ability of 96 percent in the right ear.  The 
veteran has presented no further medical evidence to 
substantiate his claim for a current right ear hearing 
loss, and has not alleged a worsening of his right ear 
hearing loss.

The above findings disclose that the veteran unambiguously 
fails to meet the regulatory standard for establishing a 
current hearing disability as defined in 38 C.F.R. § 
3.385.  There is no medical evidence contradicting the VA 
test findings or suggesting that the veteran currently 
suffers hearing loss sufficiently severe as to constitute 
a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In consideration of 
the foregoing, the Board must find that a preponderance of 
the evidence is against the award of service connection 
for right ear hearing loss.


ORDER

Service connection for right ear hearing loss is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

